Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,265,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘740.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,724,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘358.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,124,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘014.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,111,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘890. Further, as to the effective dosage regime, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The optimization of a result effective parameter, e.g., effective amount of therapeutic agents, is considered within the skill of the artisan. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 7, 8, 13, 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Nelson et al. (WO 2004/091513).
Nelson et al. teach the 9-substituted minocycline, and its hydrochloride salt, pharmaceutical composition comprising the same and method of using the same for treating bacterial infection, such as S. aureus, including those resistant to other tetracycline compounds. See, particularly, the abstract, compound of formula III at pages 3 bridging to page 4, page 6, lines 3-10; page 26, lines 13-22; page 33, lines 1-8; page 35, compound OH and the claims. Oral administration, such as in tablet, and intravenous administration, in a liquid composition, for the compound are disclosed. See, particularly, page 29, line 25 to page 30, line 14. In general, the compound can be administered to a subject in dosages used in prior tetracycline therapies, but within the range of 0.1 to 50 mg/ kg of body weight. See, particularly, page 31, lines 7-15.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson et al. (WO 2004/091513).
Nelson et al. teach the 9-substituted minocycline, and its pharmaceutical acceptable salts, such as hydrochloride p-toluenesulfonate (tosylate), pharmaceutical composition comprising the same and method of using the same for treating bacterial infection, such as S. aureus, including those resistant to other tetracycline compounds. See, particularly, the abstract, compound of formula III at pages 3 bridging to page 4, page 6, lines 3-10; page 26, lines 13-22; page 27, lines 18-30; page 33, lines 1-8; page 35, compound OH and the claims. Note, without further disclosure, the S. aureus would read on both MSSA and MRSA. The drug may be in the form for Oral administration, such as in tablet, and intravenous administration, in a liquid composition, for the compound are disclosed. See, particularly, page 29, line 25 to page 30, line 14.  In general, the compound can be administered to a subject in dosages used in prior tetracycline therapies, but within the range of 0.1 to 50 mg/ kg of body weight. See, particularly, page 31, lines 7-15.
Nelson et al. do no teach expressly the particular amount of the compound, or particular salt employed herein.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use the particular amounts herein for making a pharmaceutical composition and to use the same for treating the bacterial infection. 
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition and to use the same for treating the bacterial infection because it is a matter of optimization of result affecting parameters to find an optimal amounts of the therapeutical compounds. The optimization of a result effective parameter, e.g., particle size, is considered within the skill of the artisan. Particularly, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, treatment of patients infected or susceptible to the infection due to any injury or wound would have been within the purview of ordinary skill in the art. As to claim 13 and 14, reciting the efficacy of claimed method, note, the recitations therein do not affect the claimed method steps other than to discover the optimum or workable ranges by routine experimentation, which would have been obvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627